 

--------------------------------------------------------------------------------

 
Exhibit 10.2

 
Deutsche Bank Luxembourg
 
[logo.jpg]
 
 
Genco Shipping & Trading Limited
Genco Lorraine Limited/Genco Pyrenees
Limited/Genco Loire Limited/ Genco
Bourgogne Limited/Genco Picardy
Limited/Genco Aquitaine Limited/Genco
Normandy Limited/ Genco Auvergne
Limited/Genco Provence Limited /Genco
Ardennes Limited/Genco Brittany
Limited/Genco Languedoc Limited/Genco
Rhone Limited
 
Deutsche Bank Luxembourg S.A.
International Loans & Agency Services
Postfach 5 86
L-2015 Luxembourg
 
2, Boulevard Konrad Adenauer
L-1115 Luxembourg
 
Franz-Josef Ewerhardy
Phone: (+352) 4 21 22-552
Fax:       (+352) 4 21 22-95771
franz-josef.ewerhardy@db.com
 
24 August 2010



Dear Sirs


US$253,000,000 secured loan agreement dated 20 August 2010 (the "Loan
Agreement") made between (1) Genco Shipping & Trading Limited as borrower, (2)
the Lenders (as defined therein), (3) Deutsche Bank AG Filiale
Deutschlandgeschäft, BNP Paribas, Credit Agricole Corporate and Investment Bank,
DVB Bank SE and Skandinaviska Enskilda Banken AB (publ) as mandated lead
arrangers, (4) yourselves as agent for the Lenders, (5) BNP Paribas, Credit
Agricole Corporate and Investment Bank, Deutsche Bank AG, DVB Bank SE and
Skandinaviska Enskilda Banken AB (publ) as swap providers (the "Swap Providers")
and (vi) Deutsche Bank AG Filiale Deutschlandgeschäft as security agent for the
Lenders and the Swap Providers and as bookrunner.
 
We refer to the Loan Agreement. This Letter is supplemental to the Loan
Agreement
 
Unless the context otherwise requires, all the capitalised terms used herein
shall have the meanings given to them in the Loan Agreement.
 
The Account Holder has informed us that no sub-account can be created to each
Account. As a consequence, the following amendments need to be made to clauses
of the Loan Agreement and the Guarantees.
 
With effect from the date of this Letter:
 
1.
clause 10.4 of the Loan Agreement shall be deleted and replaced with the
following clause:

 
"Deposit   The Borrower shall procure that each Collateral Owner shall deposit
into the relevant Earnings Account or into the Master Account a minimum amount
of seven hundred fifty thousand Dollars ($750,000) on or before the Drawdown
Date of the relevant Tranche. The respective balance standing to the credit of
such Earnings Account or the Master Account shall remain until 30 September 2010
and, after 30 September 2010 and at all times during the Facility Period in the
Master Account to satisfy the Borrower's obligations under Clause 12.2.1 (Loan
minimum liquidity)."
 
2.
clause 12.2.1 of the Loan Agreement shall be deleted and replaced with the
following clause:

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
"Minimum liquidity   The Borrower shall procure that the Collateral Owners shall
maintain minimum free cash of seven hundred fifty thousand Dollars ($750,000)
per Vessel (to be deposited by the relevant Collateral Owner on or before the
relevant Drawdown Date) (i) in either the relevant Earnings Account or the
Master Account until 30 September 2010, and (ii) after 30 September 2010 and at
all times during the remainder of the Facility Period, in the Master Account."
 
3.
clause 6.1.8 of each Guarantee shall be deleted and replaced with the following
clause:

 
 
"The Guarantor shall deposit on or before the relevant Drawdown Date in respect
of its Vessel, minimum free cash of seven hundred fifty thousand Dollars
($750,000) in the relevant Earnings Account or in the Master Account and the
Guarantor agrees that such minimum free cash shall be maintained in such
Earnings Account or the Master Account until 30 September 2010 and, after 30
September 2010 and at all times during the Facility Period in the Master
Account."

 
Except as expressly amended hereby or pursuant hereto the Loan Agreement and the
Security Documents shall remain in full force and effect and nothing herein
contained shall relieve the Borrower or any other Security Party from any of its
respective obligations under any such documents.
 
This Letter may be executed in any number of counterparts and all such
counterparts taken together shall be deemed to constitute one and the same
agreement.
 
This Letter is expressed to be a deed and is a Finance Document.
 
 Please sign and return a copy of this letter to confirm your agreement to the
above.
 
 This Letter and any non-contractual obligations arising from or in connection
with it shall in all respects be governed by and interpreted in accordance with
English law.


Yours faithfully
 
SIGNED by
as duly authorised signatory
for and on behalf of
DEUTSCHE BANK
LUXEMBOURG S.A.
(as the Agent)
)
)
)
)
)
)
 
/s/ Franz-Joseph Ewerhardy
 
 
/s/ Sven Walther

 
Acknowledged and agreed on 24 August 2010 by:
 
SIGNED by James Clayton 
as duly authorised attorney-in-fact
for and on behalf of                                            
GENCO SHIPPING &
TRADING LIMITED
(as Borrower)
in the presence of: /s/ Valentina Nikiforova
 
Valentina Nikiforova
Paralegal
Stephenson Harwood
One St. Paul’s Churchyard
London EC4M 8SH
)
)
)
)
)
)
)
 
/s/ James Clayton
 
 
 
 
 
 

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
SIGNED by James Clayton
as duly authorised attorney-in-fact
for and on behalf of                                            
GENCO AQUITAINE LIMITED                                                         
GENCO ARDENNES LIMITED                                                       
GENCO AUVERGNE LIMITED                                                         
GENCO BRITTANY
LIMITED                                                            
GENCO LOIRE LIMITED                                                           
GENCO LORRAINE
LIMITED                                                            
GENCO NORMANDY LIMITED                                                 
GENCO PICARDY LIMITED                                                   
GENCO PYRENEES LIMITED                                                       
GENCO LANGUEDOC LIMITED                                             
GENCO RHONE LIMITED                                                         
GENCO PROVENCE LIMITED                                                   
GENCO BOURGOGNE LIMITED                              
(as Guarantors)                                                             
in the presence of: /s/ Valentina Nikiforova
 
Valentina Nikiforova
Paralegal
Stephenson Harwood
One St. Paul’s Churchyard
London EC4M 8SH
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
 
 
 
/s/ James Clayton
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
SIGNED by Jonathan Paul Ward
as duly authorised attorney-in-fact
for and on behalf of
DEUTSCHE BANK AG FILIALE
DEUTSCHLANDGESCHÄFT
(as a Lender, Mandated Lead Arranger
Security Agent and Bookrunner)
in the presence of: /s/ Valentina Nikiforova
 
Valentina Nikiforova
Paralegal
Stephenson Harwood
One St. Paul’s Churchyard
London EC4M 8SH
)
)
)
)
)
)
)
)
 
 
 
/s/ Jonathan Paul Ward
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
SIGNED by
as duly authorised signatories
for and on behalf of
BNP PARIBAS
(as a Lender, Mandated Lead Arranger
and Swap Provider)


 
 
)
)
)
)
)
)
)
 
 
 
 
 
/s/ Guillaume Deve
-------------------------------------------------------------
Name: Guillaume Deve
    Managing Director
 
/s/ Kevin O'Hara
-------------------------------------------------------------
Name: Kevin O'Hara
    Director

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
SIGNED by Jonathan Paul Ward
as duly authorised attorney-in-fact
for and on behalf of
CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK
(as a Lender, Mandated Lead Arranger
and Swap Provider)
in the presence of: /s/ Valentina Nikiforova
 
Valentina Nikiforova
Paralegal
Stephenson Harwood
One St. Paul’s Churchyard
London EC4M 8SH



SIGNED by Jonathan Paul Ward
as duly authorised attorney-in-fact
for and on behalf of
DVB BANK SE
(as a Lender, Mandated Lead Arranger
and Swap Provider)
in the presence of: /s/ Valentina Nikiforova


Valentina Nikiforova
Paralegal
Stephenson Harwood
One St. Paul’s Churchyard
London EC4M 8SH
)
)
)
)
)
)
)
 
 
 
 
 
 
 
)
)
)
)
)
)
)
)
)
 
 
/s/ Jonathan Paul Ward
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Jonathan Paul Ward
 
 
 
 
 
 
 
 
 

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SIGNED by Jonathan Paul Ward
as duly authorised attorney-in-fact
for and on behalf of
SKANDINAVISKA ENSKILDA
BANKEN AB (publ)
(as a Lender, Mandated Lead Arranger
and Swap Provider)
in the presence of: /s/ Valentina Nikiforova
 
Valentina Nikiforova
Paralegal
Stephenson Harwood
One St. Paul’s Churchyard
London EC4M 8SH

 
SIGNED by Jonathan Paul Ward
as duly authorised attorney-in-fact
for and on behalf of 
DEUTSCHE BANK AG
(as a Swap Provider)
in the presence of: /s/ Valentina Nikiforova


Valentina Nikiforova
Paralegal
Stephenson Harwood
One St. Paul’s Churchyard
London EC4M 8SH
)
)
)
)
)
)
)
)
 
 
 
 
 
 
 
)
)
)
)
)
)
 
 
 
 
 
 
/s/ Jonathan Paul Ward
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Jonathan Paul Ward
 
 
 
 
 
 
 
 
 
 

 
 
 
 
 
 